Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 8/26/22. 
Response to Amendment
The examiner acknowledges the amendment of claims 1, the addition of claims 21-22, and the cancellation of claims 2-3. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7,17, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledvina et al. US Patent Application Publication 20180234797

         Regarding claim 1, Ledvina et al. teaches an authentication system comprising: a plurality of communication devices (antennas modules  on the vehicle, fig, 6, paragraph 023); and  a control device (130) configured to execute a process on a basis of information obtained through wireless communication between the respective communication devices and other communication device (mobile device) that is different from the plurality of communication devices (the controller controls vehicle functions based on the distance measurement from the receiver, paragraph 029), wherein each of the plurality of communication devices includes a wireless  communication section configured to perform wireless communication with the other communication device, and the control device determines that the other communication device is successfully authenticated in a case where any one of a plurality of pieces of information regarding distances between the respective communication devices and  the other communication device satisfies a designated condition on a basis of the pieces of information regarding the distances obtained through the wireless communication between the respective communication devices and the other communication device (the mobile device is authenticated to operate vehicle function such as unlocking door, start the vehicle, based on its distance from the vehicle, paragraph 032-034). Ledvina teaches the mobile device (other device) is authenticated to control the vehicle function based on its location and determined distance from the vehicle (paragraph 032,091), therefore it is inherent that if the distance measurement criteria is not met, the mobile device will not be authenticated to perform vehicle function.  



          Regarding claim 4, Ledvina et al. teaches the information regarding the distances is the distances (paragraph 091),the plurality of communication devices calculates the respective distances, and the control device determines whether or not the distances satisfy the designated condition, and determines whether or not the other communication device is successfully authenticated (paragraph 087, 089,092).
           Regarding claim 5, Ledvina teaches the information regarding the distances is time lengths (time of flight) to be used for calculating the distances, the plurality of communication devices acquires the respective time lengths, and the control device calculates the distances on the basis of the time lengths, determines whether or not the calculated distances satisfy the designated condition, and determines whether or not the other communication device is successfully authenticated (paragraph 06,044,089, 092). 


         Regarding claim 6, Ledvina teaches the information regarding the distances is times to be used for calculating the distances, the plurality of communication device acquires the respective times, and the control device acquires time lengths to be used for calculating the distances on the basis of the times, calculates the distances on the basis of the time lengths, determines whether or not the calculated distances satisfy the designated condition, and determines whether or not the other communication device is successfully authenticated (paragraph 06,044,089, 092).

         Regarding claim 7, Ledvina teaches the information regarding the distances is information indicating whether or not the distances satisfy the designated condition, the plurality of communication devices calculates the respective distances and determines whether or not the respective distances satisfy the designated condition, and the control device determines whether or not the other communication is successfully authenticated on a basis of the information indicating whether or not the distances satisfy the designated condition (paragraph 0123-0124).
        Regarding claim 17, Ledvina teaches the respective communication devices are connected to the control device and the plurality of communication devices transmits the information regarding the distances, at respective timings (sequentially) that are previously allocated to the plurality of communication devices or after carrier sensing is carried out to check an available communication path to the control device (paragraph 037).
          Regarding claim 21, Ledvina teaches an authentication system comprising:
a plurality of communication devices (antennas modules  on the vehicle, fig, 6, paragraph 023); and
a control device (130) configured to execute a process on a basis of information obtained through wireless communication between the respective communication devices and other communication device (mobile device) that is different from the plurality of communication devices (the controller controls vehicle functions based on the distance measurement from the receiver, paragraph 029), wherein each of the plurality of communication devices includes a wireless communication section configured to perform wireless communication with the other communication device, and the control device determines that the other communication device is successfully authenticated in a case where any one of a plurality of pieces of information regarding distances between the respective communication devices and the other communication device satisfies a designated condition on a basis of the pieces of information regarding the distances obtained through the wireless communication between the respective communication devices and the other communication device (the mobile device is authenticated to operate vehicle function such as unlocking door, start the vehicle, based on its distance from the vehicle, paragraph 032-034).
            Regarding claim 22, Ledvina teaches an authentication method comprising:
providing a plurality of communication devices each including a wireless communication section configured to perform wireless communication with the other communication device (antennas modules  on the vehicle, fig, 6, paragraph 023);
executing a process on a basis of information obtained through wireless communication between the respective communication devices and other communication device that is different from the plurality of communication devices and determining that the other communication device(mobile device) is successfully authenticated in a case where any one of a plurality of pieces of information regarding distances between the respective communication devices and the other communication device satisfies a designated condition on a basis of the pieces of information regarding the distances obtained through the wireless communication between the respective communication devices and the other communication device  (the mobile device is authenticated to operate vehicle function such as unlocking door, start the vehicle, based on its distance from the vehicle, paragraph 032-034).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9,11,16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. US Patent Application Publication 20180234797 in view of Elangovan et al. US Patent 9894492. 
         Regarding claims 8-9, Ledvina is silent on teaching the plurality of communication devices includes a first communication device and one or more second communication devices, each of the one or more second communication devices is connected to the first communication device, and transmits the information regarding the distance. Elangovan et al. in an analogous art teaches the plurality of communication devices receive and transmit information regarding the distance (col. 6 lines  49-col. 7 line 20). Elangovan et al. also teaches an embodiment in which a first communication device (608) and one or more second communication devices (610), each of the one or more second communication devices is connected to the first communication device (fig. 6). Elangovan et al teaches the first communication device is connected to the control device and the one or more second communication devices, and transmits correspondence information to the control unit and the one or more second communication devices, and transmits correspondence information that is information corresponding to at least any of information regarding the distance obtained by the first communication device and information regarding the respective distances received from the one or more second communication devices (col. 8 lines 39-59, col. 6 lines  49-col. 7 line 20). Elangovan teaches the information regarding the distance is information indicating whether or not the distance satisfies the designated condition, and the first communication device transmits information indicating whether or not the distance of any of the plurality of communication devices satisfies the designated condition, as the correspondence information (col. 8 lines 39-59).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ledvina et al as disclosed by Elangovan because such modification represents an improvement over the system of Ledvina by providing a specialty computing resource for determining the distance and further improving the system performance. 
      Regarding claim 11, Ledvina teaches the second communication device previously generates candidates for the information indicating whether or not the distance satisfies the designated condition, and transmits a candidate corresponding to the calculated distance, as the information regarding the distance (the antennas provide the distance information, paragraph 006,024).
	Regarding claim 16 and 20, Ledvina teaches encrypting the message to be transmitted and transmitting the encrypted message (paragraph 0126).


Allowable Subject Matter
Claims 1012-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


         Regarding claim 10, the prior art of record is silent on teaching the first communication device calculates the distance before receiving the information regarding the distance from the second communication device, and the first communication device transmits information indicating that the distance satisfies the designated condition, as the correspondence information in the case where the calculated distance satisfies the designated condition.
        Regarding claims 12-14, the prior art of record is silent on teaching the first communication device previously generates candidates for the correspondence information, and transmits a candidate corresponding to the information regarding the distance received from the second communication device and the calculated distance, as the correspondence information.
       Regarding claim 15, the prior art of record is silent on teaching in a case where the received information regarding the distance is invalid, the first communication device transmits information indicating that the received information regarding the distance is invalid, as the correspondence information.
        Regarding claims 18-19, the prior art of silent on teaching each of the plurality of communication devices previously generates candidates for the information indicating whether or not the distance satisfies the designated condition, and transmits a candidate corresponding to the calculated distance as the information regarding the distance.







           

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683